Citation Nr: 0813549	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-12 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for arthritis, right knee.

2. Entitlement to a disability rating in excess of 20 percent 
for residuals of right ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
October 1984, with three years and six months prior active 
duty service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claims of 
entitlement to increased ratings for right knee arthritis, 
currently rated 10 percent disabling, and residuals of right 
ankle injury, currently rated 20 percent disabling.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In January 2008, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

In his May 2005 claim, the veteran stated that he wanted a 
reevaluation of his service-connected right knee injury.  The 
Board notes that the veteran is service connected and 
separately rated for right knee injury, severe, under 
Diagnostic Code 5257, arthritis of the right knee, under 
Diagnostic Code 5260-5010, and loss of muscle mass with 
scarring, right knee, under Diagnostic Code 7805-5311.  While 
the RO adjudicated the veteran's claim as a claim for an 
increased rating for his arthritis of the right knee, it did 
not address the issue of entitlement to increased ratings for 
right knee injury, severe, under Diagnostic Code 5257, or for 
loss of muscle mass with scarring, right knee, under 
Diagnostic Code 7805-5311.  At his January 2008 Board 
hearing, the veteran reiterated that the May 2005 claim had 
been for increased ratings in all of his service-connected 
and separately rated knee disabilities.  Therefore, the 
matters of entitlement to increased rating for right knee 
injury, severe, currently rated 30 percent disabling, and 
loss of muscle mass with scarring, right knee, currently 
rated 10 percent disabling, are referred to the RO for the 
appropriate action.

Also, in a March 2008 private medical treatment note, the 
veteran's private physician indicated that the veteran was 
unable to work due to his service-connected knee conditions.  
The Board finds that the submission of such evidence 
reasonably raises a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
As the RO has not yet addressed the issue of entitlement to 
service connection for TDIU, the matter is referred to the RO 
for the appropriate action.


FINDINGS OF FACT

1. Considering all additional functional loss due to pain, 
weakness, excess fatigability, incoordination, lack of 
endurance following repetitive use, or other such factors not 
contemplated in the relevant rating criteria, the veteran's 
right knee arthritis most closely approximates limitation of 
extension to 15 degrees.

2. Considering all additional functional loss due to pain, 
weakness, excess fatigability, incoordination, or other such 
factors not contemplated in the relevant rating criteria, the 
veteran's right knee arthritis more closely approximates 
flexion limited to 60 degrees than flexion limited to 45 
degrees.

3. There is no ankylosis of the right ankle.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 20 percent, but no 
more, for arthritis, right knee, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.25, 4.40, 
4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5003, 5010, 5161, 
5256, 5260, 5261 (2007).

2. The criteria for a disability rating in excess of 20 
percent for residuals of a right ankle injury have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.25, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 
5161, 5270-5274 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a May 2005 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an increased rating, and the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
information or evidence in his possession that pertained to 
the claim.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006.  Thereafter, he was afforded an 
opportunity to respond, and the AOJ then subsequently 
reviewed the claim and issued a supplemental statement of the 
case to the veteran in April 2007.  Therefore, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice requires for an increased rating claim requires that: 
(1) VA notify the claimant that the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

The May 2005 and March 2006 letters notified the veteran that 
he should provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
his disabilities and the effect that worsening has on the 
veteran's employment and daily life.  The March 2006 letter 
also notified the veteran that, should an increase in 
disability be found, a disability rating would be determined 
by applying relevant diagnostic codes, and provided examples 
of the types of medical and lay evidence that the veteran 
could submit or ask VA to obtain that were relevant to 
establishing entitlement to increased compensation.

The Board notes that the notice letter sent to the veteran 
did not inform him of any specific measurement or test result 
needed in order to obtain a higher evaluation.  However, the 
arguments made by the veteran and his representative at his 
January 2008 Board hearing, including arguments regarding the 
limitation of the veteran's range of motion due to his 
disabilities, reflect that the veteran actually had at least 
general knowledge of the criteria used to evaluate his 
disabilities, and specifically that such criteria involved 
measurements of range of motion.  Moreover, the Board notes 
that the veteran was provided a medical examination by VA 
that included all measurements and tests relevant to the 
evaluation of his disabilities.  Thus, the Board finds any 
inadequate notice with respect to any specific measurement or 
test result involved in evaluating the veteran's disabilities 
to be harmless error, and that the veteran is not prejudiced 
by a final decision on the merits of the case.

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, 
private medical treatment records, a VA examination, the 
veteran's testimony at his January 2008 Board hearing, and 
written statements from the veteran and his representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Increased Ratings

The veteran argues that he is entitled to a disability rating 
in excess of 10 percent for right knee arthritis, and a 
disability rating in excess of 20 percent for residuals of 
right ankle injury.  Currently, the veteran is service-
connected for the following disabilities: right knee injury, 
severe, currently rated 30 percent; residuals of right ankle 
injury, currently rated 20 percent; arthritis, right knee, 
currently rated 10 percent; residuals of right foot injury, 
currently rated 10 percent; and loss of muscle mass with 
scarring, right knee, currently rated 10 percent.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In the instant case, the veteran was afforded a VA 
examination in January 2006.  With respect to his right knee, 
the veteran reported the following: that he had pain all day 
every day; that the knee swelled, locked, buckled, popped and 
grinded; that he wore no brace, but occasionally used a cane, 
that he was unable to run, stand for more than 20 minutes, 
sit for more than two hours, or walk more than an eighth of a 
mile; and that he last worked in July 2005 because of both 
his knee and his ankle.  On physical examination of the knee, 
the following was noted: he walked with a limp, using no 
assistive device; he disrobed and put his pants back on with 
significant difficulty; right knee revealed 5/5 motor 
strength with flexion and extension; he had extension to 0 
degrees with pain that diminished to 15 with repetition; he 
had flexion to 70 degrees with pain; and he had crepitus, no 
tenderness, and no instability.  There was noted to be no 
DeLuca criteria, with no pain on range of motion or flare ups 
except as stated, with the joint having no addional 
limitations by pain, fatigue, weakness, or lack of endurance 
following repetitive use.

With respect to his right ankle, the veteran reported that he 
had pain all day every day, that it swelled and clicked, that 
he did not use a brace, cane or crutch, and that he had the 
same activity restriction and job restrictions as with his 
right knee condition, with no flares.  On physical 
examination of the right ankle, the following was noted: no 
pain on range of motion testing of the ankle; dorsiflexion 
and plantar flexion between 10 and 15 degrees with 5/5 motor 
strength; minimal eversion and no inversion about the ankle; 
no diminution of range of motion with repetitive testing; a 
diffusely enlarged ankle, with no pitting edema; 2+ distal 
pulses and normal sensation; and no DeLuca criteria.  There 
was noted to be no pain on range of motion or flare ups 
except as stated, with the joint having no addional 
limitations by pain, fatigue, weakness, or lack of endurance 
following repetitive use.

An April 2007 VA note indicates that the veteran became 
concerned that he might have diabetes mellitus because he 
became winded after playing basketball with his son.

At his Board hearing in January 2008, the veteran indicated 
the following: his ankle was very painful and swelled up, 
that he had a special boot or cast make for his work boot, 
but it was so uncomfortable he could not keep it in is boot 
because it hurt; that he was formerly an industrial painter, 
but could not continue with that work because of problems 
with his ankle, and was now a commercial painter; that his 
ankle locked up; and that his knee locked up and was not 
stable.

The veteran also submitted a March 2008 private medical 
treatment follow up note for his right knee, indicating that 
the veteran presently had pain at rest and with activities, 
that he had diminished strength and restricted motion, and 
that there was a sensation of giving way.  The note also 
indicated that it appeared that the veteran was unable to 
work at present given the condition of his knee.

A. Right knee arthritis

The veteran's right knee arthritis is currently rated under 
hyphenated Diagnostic Code (DC) 5260-5010 for arthritis due 
to trauma, and is thus rated under DC 5003 for degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5010; see 38 C.F.R. § 4.27.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Limitation of knee motion is rated under DC 5260 and DC 5261.  
Under DC 5260, the following evaluations are assignable for 
limitation of leg flexion: zero percent for flexion limited 
to 60 degrees, 10 percent for flexion limited to 45 degrees, 
20 percent for flexion limited to 30 degrees, and 30 percent 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261, the following evaluations are 
assignable for limitation of leg extension: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for disability of the same joint.  VAOPGCPREC 9-
2004, 69 Fed. Reg. 59988, 59990 (2004).

DC 5256 provides ratings for ankylosis of the knee.  
Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is rated 40 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling.  Extremely 
unfavorable ankylosis, in flexion at an angle of 45 degrees 
or more, is rated 60 percent disabling.  38 C.F.R. § 4.71a, 
DC 5256.

After reviewing the record, resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran's right 
knee arthritis most closely approximates the criteria for a 
20 percent disability rating under DC 5261.

On January 2006 VA examination, the veteran was noted to have 
extension to 0 degrees with pain, which diminished to 15 with 
repetition, and no pain on range of motion or flare ups 
except as stated, with the joint having no addional 
limitations by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  Therefore, considering all 
additional functional loss due to pain, weakness, excess 
fatigability, incoordination, lack of endurance following 
repetitive use, or other such factors not contemplated in the 
relevant rating criteria, the Board finds that the veteran's 
right knee arthritis most closely approximates limitation of 
extension to 15 degrees.  Thus a disability rating of 20 
percent is warranted under DC 5261.

However, the Board does not find that a separate rating under 
DC 5260 is warranted in this case.  Under DC 5260, a 
noncompensable rating is warranted for flexion limited to 60 
degrees, a 10 percent rating is warranted for flexion limited 
to 45 degrees, and the most to which the veteran's right knee 
flexion has been noted to be limited has been 70 degrees, 
with pain.  Also, in measuring right knee flexion to 70 
degrees, with pain, the VA examiner noted that there was no 
pain on range of motion or flare-ups except as stated, with 
the joint having no addional limitations by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
Thus, even considering any additional functional loss due to 
pain, weakness, excess fatigability, incoordination, or other 
such factors not contemplated in the relevant rating 
criteria, the veteran's right knee arthritis more closely 
approximates flexion limited to 60 degrees than flexion 
limited to 45 degrees.  As the veteran's right knee flexion 
does not more closely approximate the criteria for a 
compensable rating than those for a noncompensable rating for 
limitation of flexion under DC 5260, a separate, compensable 
rating for limitation of right knee flexion, in addition to 
the 20 percent rating for limitation of right knee extension, 
is not warranted.

Moreover, the Board notes that any additional disability 
rating or any higher increased rating would be a violation of 
the "amputation rule", which provides that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at that elective level, were 
amputation to be performed.  See 38 C.F.R. § 4.68.  
Amputation of the thigh at the middle or lower thirds 
warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5161.  
Thus, as any increase in the veteran's disability ratings, 
beyond that granted here, would result in a combined rating 
for the veteran's knee, ankle, and foot disabilities, in 
excess of 60 percent, any such increase would be a violation 
of VA regulations.  See 38 C.F.R. § 4.25.

The Board also notes that, to the extent that the record 
reflects right knee instability or problems related to loss 
of right knee muscle mass, such symptoms are contemplated 
under the veteran's ratings for right knee injury, severe, 
currently rated 30 percent disabling, and loss of muscle mass 
with scarring, right knee, currently rated 10 percent 
disabling, which are not currently on appeal before the 
Board.

Accordingly, a disability rating of 20 percent, but no more, 
is warranted for right knee arthritis.

B. Residuals of a right ankle injury

The veteran's residuals of a right ankle injury are currently 
rated under DC 5271.

DC 5271 provides ratings based on limitation of extension of 
the ankle.  Moderate limitation of motion of the ankle is 
rated as 10 percent disabling; marked limitation of motion of 
the ankle is rated as 20 percent disabling.  38 C.F.R. 
§ 4.71a, DC 5271.

DC 5270 provides ratings for ankylosis of the ankle.  
Ankylosis of the ankle in planter flexion less than 30 
degrees is rated 20 percent disabling; ankylosis of the ankle 
in planter flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees, is rated 30 
percent disabling; ankylosis of the ankle in planter flexion 
at more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion, or eversion 
deformity, is to be rated 40 percent disabling.  38 C.F.R. 
§ 4.71a, DC 5270.

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.

After reviewing the record, the Board finds that the 
veteran's residuals of a right ankle injury do not 
approximate the criteria for a 30 percent disability rating 
under any applicable diagnostic code.  

The veteran currently receives the maximum rating under DC 
5271, and thus a higher rating under that code is not 
available.

Furthermore, the only diagnostic code for an ankle disability 
under which a rating in excess of 20 percent is available is 
that for ankylosis of the ankle, and no ankylosis of the 
ankle has ever been noted in the record.  See 38 C.F.R. 
§ 4.71a, DCs 5270-5274.  On January 2006 VA examination, the 
following was noted: no pain on range of motion testing of 
the ankle; dorsiflexion and planar flexion between 10 and 15 
degrees with 5/5 motor strength.  In this regard, the Board 
also notes that where the veteran is already receiving the 
maximum rating assignable on the basis of range of motion, 
and there is no ankylosis noted in the medical evidence, 
consideration of the provisions of DeLuca is not required.  
See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

Moreover, the Board notes that the veteran is service-
connected and separately rated for residuals of right foot 
injury.  Thus, to the extent that his current symptomatology 
is properly contemplated under the diagnostic code for 
residuals of a right foot injury, such symptomatology is not 
properly considered in the current appeal for residuals of a 
right ankle injury.

Finally, the Board again notes that any additional disability 
rating or any higher increased rating in this case, given the 
20 percent rating granted for the veteran's right knee 
arthritis, would be a violation of the "amputation rule", 
which provides that the combined rating for disabilities of 
an extremity shall not exceed the rating for the amputation 
at that elective level, were amputation to be performed.  See 
38 C.F.R. § 4.68.  Amputation of the thigh at the middle or 
lower thirds warrants a 60 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5161.  Thus, given the 20 percent 
rating granted for the veteran's right knee arthritis, any 
further increase in the veteran's disability ratings would 
result in a combined rating for the veteran's knee, ankle, 
and foot disabilities, in excess of 60 percent.  See 
38 C.F.R. § 4.25.  Therefore, any such increase would be a 
violation of VA regulations.

Accordingly, a disability rating in excess of 20 percent for 
residuals of right ankle injury is not warranted.










ORDER

1. Entitlement to a disability rating of 20 percent for 
arthritis, right knee, is granted, subject to the law and 
regulations governing the award of monetary benefits.

2. Entitlement to a disability rating in excess of 20 percent 
for residuals of right ankle injury is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


